Exhibit 99.1 Contact:Mark J. grescovich, President & CEO Lloyd W. Baker, CFO (509) 527-3636 News Release Banner Corporation Announces Results of Annual Meeting; Shareholders Approve All Proposals and Confirm All Nominated Directors to Board Walla Walla, WA – April 23, 2014 - Banner Corporation (NASDAQ GSM: BANR) today announced that shareholders approved all proposals, including the adoption of the 2014 Omnibus Incentive Plan, and re-elected all director nominees at its 2014 Annual Meeting held April 22, 2014 in Walla Walla, Washington. About the Company Banner Corporation, the parent company of Banner Bank and Islanders Bank, is a $4.5 billion bank holding company operating two commercial banks in Washington, Oregon and Idaho.The banks serve the Pacific Northwest region with a full range of deposit services and business, commercial real estate, construction, residential, agricultural and consumer loans. This press release contains statements that the Company believes are “forward-looking statements.” These statements relate to the Company’s financial condition, results of operations, plans, objectives, future performance or business. You should not place undue reliance on these statements, as they are subject to risks and uncertainties. When considering these forward-looking statements, you should keep in mind these risks and uncertainties, as well as any cautionary statements the Company may make. Moreover, you should treat these statements as speaking only as of the date they are made and based only on information then actually known to the Company.
